UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No. ) Filed by the RegistrantxFiled by a Party other than the Registrant¨ Check the appropriate box: ¨ Preliminary Proxy Statement ¨ Confidential, for Use of the Commission Only(as permitted by Rule 14a-6(e)(2)) x Definitive Proxy Statement ¨ Definitive Additional Materials ¨ Soliciting Material Pursuant to §240.14a-12 StellarOne Corporation (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): x No fee required. ¨ Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. Title of each class of securities to which the transaction applies: Aggregate number of securities to which the transaction applies: Per unit price or other underlying value of the transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of the transaction: Total fee paid: ¨ Fee paid previously with preliminary materials. ¨ Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: Table of Contents 590 Peter Jefferson Parkway, Suite 250, Charlottesville, Virginia 22911 April 12, 2011 Dear Fellow Shareholders: You are cordially invited to attend StellarOne Corporation's 2011 Annual Meeting of Shareholders. The meeting will be held on Tuesday, May 17, 2011, at 10:00 a.m., at the Doubletree Hotel, 990 Hilton Heights Road, Charlottesville, Virginia. The meeting will be followed by a reception that we invite and encourage you to attend. The accompanying notice and proxy statement describe the matters to be presented at the meeting. Whether or not you will be able to attend the annual meeting, it is important that your shares be represented and your vote recorded, so please vote now. We appreciate your continuing loyalty and support. Sincerely, /s/ Raymond D. Smoot, Jr. Raymond D. Smoot, Jr. Chairman of the Board of Directors /s/ O. R. Barham, Jr. O. R. Barham, Jr. President and Chief Executive Officer Table of Contents 590 Peter Jefferson Parkway, Suite 250, Charlottesville, Virginia 22911 NOTICE OF 2 Date: Tuesday, May 17, 2011 Time: 10:00 a.m., ET Place: Doubletree Hotel 990 Hilton Heights Road Charlottesville, Virginia 22901 The 2011 Annual Meeting of Shareholders of StellarOne Corporation (StellarOne) will be held as indicated above for the purpose of considering the following: (1)The election of six (6) director nominees to serve one-year terms as directors, in each case until a successor is duly elected and qualified; (2)The approval, in an advisory (non-binding) vote, of the executive compensation disclosed in this proxy statement; (3)The ratification of the appointment of Grant Thornton LLP as StellarOne's independent registered public accounting firm for the year ending December 31, 2011; and (4)Such other business as may properly come before the annual meeting. Enclosed is a proxy card, proxy statement, and the 2010 Annual Report on Form 10-K. Only holders of record of StellarOne's common stock as of the close of business on March 25, 2011 will be entitled to notice of, and to vote at, the annual meeting or any adjournment thereof. Please complete the proxy card and mail it in the enclosed envelope. You may also choose to vote your shares by phone or using the Internet, as explained on the proxy card. If you attend the annual meeting, you may withdraw your proxy and vote in person. By Order of the Board of Directors, /s/ Lee A. McNemar-Kerns Lee A. McNemar-Kerns Secretary Charlottesville, Virginia April 12, 2011 WHETHER YOU OWN A FEW SHARES OR MANY, YOUR VOTE IS VERY IMPORTANT. PLEASE VOTE YOUR SHARES BY COMPLETING AND RETURNING THE ENCLOSED PROXY CARD ORVOTING YOUR SHARES ELECTRONICALLY, WHETHER OR NOT YOU PLAN TO BE PRESENT AT THE ANNUAL MEETING. Table of Contents Table of Contents General Information 1 Who Can Vote 1 Executing Your Right to Vote 1 Phone and Internet Voting 1 Changing Your Vote 1 Delivery of Proxy Materials for the Annual Meeting 1 Important Notice Regarding the Availability of Proxy Materials for the Annual Meeting 1 PROPOSAL I:Election of Directors 2 Corporate Governance and Other Matters 2 Codes of Conduct 2 Certain Relationships and Related Transactions 2 Director Independence 3 Board Leadership and Committees 3 Board's Role in Risk Oversight 3 Executive Sessions 8 Director Attendance at Meetings and Compensation 8 Communication with the Board 9 Stock Ownership of Certain Beneficial Owners, Directors and Executive Officers 9 Section 16(a) Beneficial Ownership Reporting Compliance 11 Securities Trading Policy 11 Non-Director Executive Officers 11 Compensation Discussion and Analysis 11 Overview 11 American Recovery and Reinvestment Act of 2009 12 General Philosophy 12 Compensation Decision Process 12 Roles of the Personnel and Compensation Committee and Management 13 Roles of the Compensation Consultant 13 Role of the Senior Risk Officer 13 Compensation Structure and Elements 14 Employment Agreements and Change-in-Control Arrangements with Named Executive Officers 17 Personnel and Compensation Committee Report 18 Executive Compensation Tables 19 PROPOSAL II:Advisory (Non-Binding) Vote to Approve Executive Compensation 24 Principal Accountant, Fees and Services 24 Audit and Non-Audit Fees 24 Audit and Compliance Committee Pre-Approval Policy 24 Audit and Compliance Committee Report 24 PROPOSAL III:Ratification of the Appointment of Grant Thornton LLP, Independent Registered Public Accountants 25 Other Matters 25 Annual Report to Shareholders 25 The 2012 Annual Meeting of Shareholders 25 Table of Contents STELLARONE CORPORATION PROXY STATEMENT General Information This proxy statement is furnished in connection with the solicitation of proxies by the Board of Directors of StellarOne Corporation to be used at the 2011 Annual Meeting of Shareholders to be held on Tuesday, May 17, 2011, at 10:00 a.m., at the Doubletree Hotel, 990Hilton Heights Road, Charlottesville, Virginia. The notice of annual meeting, the proxy card, and this proxy statement are being first mailed on or about April 12, 2011, to shareholders of record of StellarOne Corporation common stock as of the close of business on March 25, 2011. Who Can Vote You can vote at the annual meeting if you owned shares of StellarOne common stock, par value $1.00 per share, as of the close of business on March 25, 2011 (Record Date). Each share of common stock is entitled to one vote. The number of shares outstanding on the Record Date was approximately 22,962,746. When you give StellarOne your proxy, you authorize StellarOne to vote your shares per your instructions whether or not you attend the annual meeting. The presence, in person or by proxy, of at least a majority of the total number of outstanding shares of common stock is necessary to constitute a quorum at the annual meeting. Executing Your Right to Vote By completing and returning the enclosed proxy card in time to be voted at the annual meeting, the shares represented by it will be voted in accordance with the instructions marked on the card. Signed but unmarked proxies will be voted on all business matters as recommended by the Board of Directors. Proxies marked as abstentions and proxies for shares held in the name of a bank, broker or other nominee marked as not voted will be counted only for purposes of determining a quorum at the annual meeting. The Board of Directors does not know of any other matters that are to come before the annual meeting except for incidental, procedural matters. If any other matters are properly brought before the annual meeting, the persons named in the accompanying proxy card will vote the shares represented by each proxy on such matters as determined by a majority of the Board of Directors. Costs of Proxy Solicitation The cost of soliciting proxies will be borne by StellarOne. In addition to the solicitation of proxies by mail, StellarOne also may solicit proxies through its directors, officers, and employees. StellarOne also will request persons, firms, and corporations holding shares in their names or in the name of nominees that are beneficially owned by others to send proxy materials to and obtain proxies from those beneficial owners and will reimburse the holders for their reasonable expenses in doing so. Phone and Internet Voting StellarOne is pleased to offer its shareholders the convenience of voting by phone and online via the Internet. Please check your proxy card for instructions. Please be aware that if you vote your shares by phone or over the Internet, you may incur costs or charges from your phone service or Internet access provider for which you are responsible. Changing Your Vote Your presence at the annual meeting will not automatically revoke your proxy. However, you may revoke a proxy at any time prior to its exercise by (1) filing a written notice of revocation with Lee A. McNemar-Kerns, Secretary or (2) submitting to StellarOne a duly executed proxy bearing a later date or (3) attending the annual meeting and casting a ballot in person. Delivery of Proxy Materials for the Annual Meeting StellarOne takes advantage of the householding rules of the Securities and Exchange Commission (SEC) that permit the delivery of one set of the proxy materials to shareholders who have the same address, to conserve resources and achieve the benefit of reduced printing and mailing costs. Shareholders residing at a shared address will continue to receive separate proxy cards. If you wish to receive a separate set of materials, please write or call as specified below and StellarOne will promptly mail it to you at no charge. If a bank, broker or other nominee holds your shares, please contact your bank, broker or nominee directly. Important Notice Regarding the Availability of Proxy Materials for the Annual Meeting This proxy statement and StellarOne’s Annual Report on Form 10-K for the year ended December 31, 2010 may be viewed at: http://www.StellarOne.com under “Investor Relations,” “SEC Filings & Other Documents.” 1 Table of Contents PROPOSAL I:Election of Directors Shareholders at the 2010 annual meeting approved an amendment to StellarOne’s articles of incorporation to permit action to declassify the Board of Directors. As a result, StellarOne is phasing in the annual election of directors beginning at the 2011 annual meeting, and all directors will be subject to annual election beginning in 2013. THE BOARD OF DIRECTORS RECOMMENDS A VOTE “FOR” THE ELECTION OF EACH OF THE NOMINEES NAMED BELOW AS A DIRECTOR OF STELLARONE. Information Regarding Nominees and Directors Continuing in Office The following table sets forth certain information about the six nominees for election. Each has given consent to be nominated and has agreed to serve if elected. If any person nominated by StellarOne’s Board of Directors (Board) is unable to accept election, an event the Board does not anticipate, the proxies will be voted for the remaining nominees and such other person or persons as the present Board may designate. In the alternative, the Board may reduce the number of nominees for whom the proxies will be voted. The following table also sets forth information concerning the directors continuing in office. Each director listed has held his or her current occupation for at least five years. Nominees for Director – Terms to Expire at the 2012 Annual Meeting:(1) Name of Director Age Principal Occupation and Employer Board Member Since (2) Current Term Expires Glen C. Combs 64 Retired.Former Vice President of Acosta Sales, a sales, marketing, and service company for grocery retailers. Gregory L. Fisher 61 President and Owner of Eddins Ford, Inc., an automobile dealership in Madison, Virginia. Christopher M. Hallberg 61 President and Owner of Hallberg and O'Malley Financial Group, a financial services advisory firm in Fredericksburg, Virginia. Jan S. Hoover 54 President of Arehart Associates, Ltd., an accounting services and financial consulting company in Waynesboro, Virginia. Alan W. Myers 60 Retired.Former Senior Vice President for Omni Services, Inc., a holding company for several subsidiaries, including companies engaged in textile rental, restroom services, first aid supply distribution, and catalog sales of work garments. Raymond D. Smoot, Jr. 64 Chief Executive Officer of Virginia Tech Foundation Inc., in Blacksburg, Virginia, Chairman of StellarOne Corporation Board. Directors Continuing in Office – Terms to Expire at the 2012 Annual Meeting:(1) Name of Director Age Principal Occupation and Employer Board Member Since (2) Current Term Expires Beverley E. Dalton 62 Owner of English Construction Company in Lynchburg, Virginia. Steven D. Irvin 52 Senior Vice President and Director of Sales for Bankers Insurance LLC, headquartered in Richmond, Virginia. H. Wayne Parrish 67 Retired.Former Owner of Parrish Appraisals Services and President of Allman's Bar-BQ, Inc., in Fredericksburg, Virginia, Vice Chairman of the StellarOne Corporation Board. Charles W. Steger 63 President of Virginia Polytechnic Institute and State University. Directors Continuing in Office – Terms to Expire at the 2013 Annual Meeting: Name of Director Age Principal Occupation and Employer Board Member Since (2) Current Term Expires Lee S. Baker 60 Owner and Managerof Staunton Tractor, Inc., specializing in construction equipment sales and rental, in Staunton, Virginia. O. R. Barham, Jr. 60 President and Chief Executive Officer of StellarOne Corporation. P. William Moore, Jr. 68 Chairman of Moore Brothers Co., Inc., a real estate investment and management company, located in Staunton, Virginia. Joe J. Thompson 68 Chairman of Thompson Tire Co., Inc., an automotive services company headquartered in Christiansburg, Virginia. Keith L. Wampler 53 Managing Partner of PBGH, LLP, Certified Public Accountants, in Fredericksburg, Virginia. F. Courtney Hoge will retire from the Board, and H. C. Stuart Cochran will resign from the Board, effective May 17, 2011, the 2011 Annual Meeting date. The length of service of each Board member includes time as a director of any legacy holding company or bank that ultimately constitutes StellarOne. Corporate Governance and Other Matters Codes of Conduct The Board of Directors oversees the business affairs and strategic direction of StellarOne Corporation and StellarOne Bank (Subsidiary Bank). The Board believes that strong corporate governance practices are a critical element of doing business, and remains committed to setting a tone of the highest ethical standards and performance. To that end, StellarOne has adopted a Code of Conduct applicable to all officers and employees that sets forth the legal and ethical standards that govern the conduct of business performed by StellarOne and the Subsidiary Bank. The Audit and Compliance Committee implements the Code of Conduct and related policies. In addition, the Audit and Compliance Committee has approved a Code of Ethics that, along with the Code of Conduct, applies to the Chief Executive Officer, the Chief Financial Officer, and the Chief Operating Officer. Finally, the Governance and Nominating Committee oversees a Board of Directors Code of Professional Conduct applicable to all directors of StellarOne and the Subsidiary Bank. These governing documents comply with the standards for codes of ethics established pursuant to Section 406 of the Sarbanes-Oxley Act of 2002, related SEC regulations, and the listing standards of the NASDAQ Stock Market. More information about corporate governance, including the Code of Conduct, the Code of Ethics, the Board of Directors Code of Professional Conduct, and Board Committee charters, may be found on StellarOne’s investor relations website at http://www.StellarOne.com under “Investor Relations,” “Governance Documents.” Certain Relationships and Related Transactions All directors and employees who have or whose immediate family members have any direct or indirect financial or other participation in any business that competes with, supplies goods or services to or is a customer of StellarOne or the Subsidiary Bank, are required to disclose such relationship prior to transacting such business. StellarOne directors and employees are expected to make reasoned and impartial decisions in the workplace. As a result, approval of the business is denied if a director’s or employee’s interest in such business could influence decisions relative to StellarOne’s business or have the potential to adversely affect that business or the objective performance of the director’s function or employee’s work. 2 Table of Contents As of December31, 2010, borrowings from the Subsidiary Bank by all policy-making officers, directors, their immediate families, and affiliated companies in which they are shareholders amounted to approximately $17million. This amount represented 3.9% of total equity capital and 0.6% of total assets as of December31, 2010. These loans were made in the ordinary course of business and on the same terms, including interest rates and collateral, as those prevailing at the same time for comparable transactions with others, and do not involve greater than normal risks of collectability. StellarOne expects the Subsidiary Bank to have similar banking transactions with directors, officers, principal shareholders and their associates in the future. In 2010, in the normal course of business, StellarOne paid to Bankers Insurance, LLC, premiums for property and casualty, bond, and director and officer insurance coverage. Bankers Insurance, LLC, is a full-service, independent insurance agency headquartered in Richmond, Virginia, that is owned by a consortium of 40 community banks, including StellarOne’s Subsidiary Bank. The Subsidiary Bank holds a 14.2% membership interest in Bankers Insurance. H. C. Stuart Cochran, a director of StellarOne and the Subsidiary Bank, earned commission income generated by the StellarOne account, but paid to him by Bankers Insurance, amounting to $25,102. Director Independence The Board of Directors complies with the independence requirements for the Board and Board Committees established by the NASDAQ Stock Market and federal securities and banking laws. The Board of Directors has affirmatively determined that all directors other than O. R. Barham, Jr., are independent under the listing standards of the NASDAQ Stock Market. Those independent directors are:Lee. S. Baker, H. C. Stuart Cochran, Glen C. Combs, Beverley E. Dalton, Gregory L. Fisher, Christopher M. Hallberg, F. Courtney Hoge, Jan S. Hoover, Steven D. Irvin, P. William Moore, Jr., Alan W. Myers, H. Wayne Parrish, Raymond D. Smoot, Jr., Charles W. Steger, Joe J. Thompson, and KeithL.Wampler. Board Leadership The positions of Chairman of the Board and President and Chief Executive Officer of StellarOne are held by separate persons due to the distinct and time-consuming natures of these roles. The principal role of the President and Chief Executive Officer is to manage the business of the company in a safe, sound, and profitable manner. The role of the Board, including its Chairman, is to provide independent oversight of the President and Chief Executive Officer, to oversee the business and affairs of the company for the benefit of its shareholders, and to balance the interests of StellarOne’s diverse constituencies including shareholders, customers, employees, and communities. Board’s Role in Risk Oversight The Board oversees risk management to be reasonably certain that StellarOne’s risk management policies, procedures, and practices are consistent with corporate strategy and functioning appropriately. The Board performs its risk oversight in several ways. The Board establishes standards for risk management by approving policies that address and mitigate StellarOne’s most material risks. These include policies addressing credit risk, interest rate risk, capital risk, and liquidity risk, as well as Bank Secrecy Act/Anti-Money-Laundering compliance. The Board also monitors, reviews, and reacts to risk through various reports presented by management, internal and external auditors, and regulatory examiners. The Board conducts certain risk oversight activities through its committees with direct oversight over specific functional areas. The risk oversight activities of the Audit and Compliance, Credit and Enterprise Risk, Governance and Nominating, and Personnel and Compensation Committees are described in the “Board Committees” section of this proxy statement, below; in the “Compensation Discussion and Analysis” section, beginning on page 13; and in the “Principal Accountant, Fees, and Services” section, beginning on page 24. These committees are all comprised exclusively of independent directors. The Board is empowered to create additional standing and ad hoc committees to facilitate regular monitoring and deeper analysis of matters that may arise from time to time. The Board also meets regularly in executive session to discuss a variety of topics, including risk, without members of management present. In the foregoing ways, the full Board is able to monitor StellarOne’s risk profile and risk management activities on an ongoing basis. Board Committees The Board of Directors has the following standing committees: Audit and Compliance, Credit and Enterprise Risk, Executive, GovernanceandNominating, and Personnel and Compensation. The functions, composition, and number of meetings of these committees in 2010 are set forth below. 3 Table of Contents Audit and Compliance Committee The Audit and Compliance Committee is appointed by the Board to assist in monitoring the integrity of the financial statements and of financial reporting. The purpose of the committee is to monitor the proper operation of internal and disclosure controls and procedures in accordance with the Sarbanes-Oxley Act of 2002, compliance with legal and regulatory requirements, the performance of the internal audit function, and the independence, qualifications, and performance of theindependent registered public accountants. The committee also prepares the annual Personnel and Compensation Committee report required by the SEC’s proxy rules, which accompanies this proxy statement. The Board has determined that the members of the committee meet all applicable requirements of the NASDAQ Stock Market and federal securities and banking laws for independence and for financial, accounting or related expertise. The Board has also determined that Jan S. Hoover, Vice Chair of the Audit and Compliance Committee, and Steven D. Irvin, Audit and Compliance Committee member, are “financial experts” as defined by the regulations of the SEC. The Audit and Compliance Committee operates according to a written charter adopted by the Board, which is available on our investor relations website at http://www.StellarOne.com under “Investor Relations,” “Governance Documents.” The committee reviews and reassesses its charter annually and recommends anychanges to the Board for approval. Credit and Enterprise Risk Committee The Credit and Enterprise Risk Committee assists the Board in the oversight of policies, procedures, and practices to minimize exposure to unreasonable and unnecessary risk in credit-related business activities and the broader corporate enterprise. The committee is comprised of members who satisfy the independence requirements of the NASDAQ Stock Market. The principal responsibilities of the Credit and Enterprise Risk Committee are (1) to review and approve all credit-related activities that are required by law or regulation to be approved by the Board and (2) to review and assess StellarOne’s risk profile in the context of non-credit or enterprise risk, such as operational, regulatory, balance sheet management, capital, liquidity, interest rate, business strategy, reputation, and market risk. The Credit and Enterprise Risk Committee operates according to a written charter, which was adopted by the Board and is reviewed annually. A copy of the Credit and Enterprise Risk Committee charter is available on our website at http://www.StellarOne.com under “Investor Relations,” “Governance Documents.” Executive Committee The Executive Committee is appointed by the Board to handle strategic and operational responsibilities that may be delegated by the Board from time to time. Governance and Nominating Committee The Governance and Nominating Committee operates according to a written charter, which was adopted by the Board and is reviewed annually, and in the framework of StellarOne’s governance policies. A copy of the Governance and Nominating Committee charter is available on our website at http://www.StellarOne.com under “Investor Relations,” “Governance Documents.” The Governance and Nominating Committee evaluates and nominates director candidates for election or reelection by shareholders. The committee identifies director nominees through a combination of referrals, from management, existing Board members and shareholders, and direct solicitations, where warranted. Once a potential candidate has been identified, the committee reviews the individual’s experience and background, and may discuss the proposed nominee with the source of the recommendation. If thecommittee believes it to be appropriate, committee members may meet with the proposed nominee before making a final determination whether to nominate the individual to stand for election to the Board. The committee may request references and additional information from a candidate prior to reaching a conclusion. The Governance and Nominating Committee monitors the size and composition of the Board to ensure that the Board has the requisite experience and that its membership is sufficiently diverse. Among the factors that the committee considers when evaluating proposed nominees are independence, financial literacy, business experience, character, judgment, and strategic vision. Other considerations include experience in capital markets and mergers and acquisitions. In addition to fulfilling the above criteria, each director and director nominee brings a strong and unique background and set of skills to the Board, providing the Board as a whole competence and experience in a wide variety of areas. Set forth below is additional information regarding the specific experience and skills of each director and director nominee that are relevant to their service as a StellarOne director. 4 Table of Contents Mr. Baker has owned and managed Staunton Tractor, Inc., a construction machinery sales and rental business, for 28 years. He has also served for 27 years as a bank director and, since its inception in 1993, as a director of Countryside Holding Company, Inc. The primary focus of that company is land development, as well as long-term residential and commercial real estate investment. As a result of this experience, Mr. Baker brings leadership and decision-making skills to the Board. Mr. Barham has been a career banker for over 30 years, beginning in line positions and advancing to managerial responsibilities. This experience has afforded him broad knowledge and a keen understanding of all aspects of banking. Mr. Barham has served as president and chief executive officer of legacy StellarOne companies since 1997. During that time, he facilitated four acquisitions and mergers of financial institutions that ultimately constitute StellarOne. Mr. Cochran has been an insurance agent since 1976. As a vice president of Bankers Insurance, LLC, one of the largest insurance operations in Virginia, he works closely with a number of Virginia financial institutions and their boards, assisting them with their insurance coverage. This activity adds to his insight, which he readily contributes, concerning industry trends and developments. For nine years, Mr. Cochran chaired the board of a legacy StellarOne bank. Mr. Combs brings marketing and leadership skills from his career as president of M&M Brokerage, a food brokerage company. He led his company through several mergers and a successful sale process (to Acosta Sales). Mr. Combs serves on the boards of several non-profit organizations in the Roanoke, Virginia market, and as compensation committee chairman for Friendship Manor, the largest nursing home in Virginia. He also serves on the corporate governance and nominating committee for Petroleum Marketers, a large distributor of petroleum products in Virginia. Ms. Dalton brings board and corporate management experience to StellarOne. She is an owner and a member of the management team of English Construction and its subsidiaries. English Construction is a diversified heavy construction services provider in the Mid-Atlantic region. Ms. Dalton is an elected member of the Town Council in Altavista, Virginia, serving her second four-year term. She also serves on the Board of Visitors of Virginia Polytechnic Institute and State University as well as the boards of The Corporation for Thomas Jefferson’s Poplar Forest and The Virginia Historical Society. Mr. Fisher has nearly 40 years of experience as general manager and president of a new car dealership in Madison, Virginia.Under his management, the dealership has in some years exceeded $20 million in annual sales transactions.Mr. Fisher has served on the Virginia Student Aid Foundation Board of the University of Virginia, which is responsible for raising and managing millions of dollars each year.He has also served multiple three-year terms on the Washington Area Ford Dealer Advertising Fund Board, which manages an advertising budget of millions of dollars each month. Mr. Hallberg was the founder of a legacy StellarOne bank and served on its board, as well as two other predecessor bank holding company boards prior to their merger into StellarOne. In addition to over 40 years in the investment and financial planning business, Mr.Hallberg has over 30 years of experience owning and managing commercial real estate valued at over $50 million. This experience has afforded him a thorough knowledge of real estate values, bank financing, and the appraisal process. Mr. Hoge has over 40 years of experience in insurance and financial planning for individuals and business owners, and holds the Chartered Life Underwriter and Chartered Financial Consultant industry designations. His financial expertise has been beneficial to StellarOne’s Board and that of its legacy companies. Mr. Hoge has assisted many individuals and businesses in creating a strong financial model. He has served in leadership roles for several non-profit organizations in the Roanoke Valley of Virginia. Ms. Hoover brings financial expertise and business leadership skills developed through owning and managing a public accounting firm in Waynesboro, Virginia. She has over 30 years of experience in providing auditing, accounting, income taxation, and consulting services. In addition to the business development responsibilities she shares as co-owner of the firm, Ms. Hoover is responsible for the firm’s system of internal quality control. Ms. Hoover qualifies as an audit committee financial expert under SEC guidelines. Mr. Irvin is a senior vice president and the director of sales for Bankers Insurance, LLC.Bankers Insurance is owned by a consortium of 40 community banks, affording him the opportunity to interact with numerous communitybanksthroughout Virginia.Mr.Irvin manages a sales force of over 55 agents in 13 offices, and is thereby actively engaged in the sale of insurance through community banks.Hehas beenin the insurance businessforover 30 years and holds the Chartered Life Underwriter, Chartered Financial Consultant, and Certified Insurance Counselor industry designations. Mr. Moore has a background of over 40 years in construction, commercial property development, and financial management.For 33 years, he was the chief executive officer of Moore Brothers Co. Inc., a bridge and highway construction firm doing business in Virginia and the Central-Atlantic region.Now retired, Mr. Moore serves on the boards of Cadence Inc., a manufacturer of industrial and medical supplies based in Staunton, Virginia, and S. L. Williamson, Inc., an asphalt paving contractor in Charlottesville, Virginia. 5 Table of Contents Mr. Myers was the senior vice president for a large, privately-held company headquartered in Culpeper, Virginia. Omni Services, Inc. operated several subsidiary companies engaged in textile rental, restroom services, first aid supply distribution, and catalog sales of work garments, with 55 locations in 22 states. Mr. Myers has extensive experience in setting and achieving operating company budgets, identifying and completing mergers, negotiating large procurement contracts, and garment manufacturing and distribution. He has also worked as an independent consultant in strategic planning and business plan development for various non-profit organizations, small businesses, and community banks. Mr. Myers chaired the board of a legacy StellarOne bank. Mr. Parrish has 44 years of experience in the financial services industry, including senior management positions at two Virginia banks. He was a founding director of a legacy StellarOne bank, and past president and founding director of Rappahannock Economic Development Corporation. Mr. Parrish has retired from successfulinvestment in and management of restaurant, real estate appraisal, and real estatedevelopment/leasing operations. Dr. Smoot brings financial, investment, and real estate development experience as chief executive officer and secretary/treasurer of the Virginia Tech Foundation, Inc. He also serves as a director and member of the audit committee of RGC Resources, a publicly traded diversified energy company, and as a member of the executive committee and chairman of the investment committee of Carilion Clinic,a comprehensive health care organization in western Virginia.Dr. Smoot serves on the investment advisory committee of Harbert Venture Partners and the NEWVA investment fund, and is chairman of the Virginia Tech Corporate Research Center. For seven years, Dr. Smoot chaired the board of a legacy StellarOne bank. He continues to chair the Subsidiary Bank board and was appointed to also chair the StellarOne Board, beginning March 1, 2010. Dr. Steger brings a wealth of experience in strategic planning, executive management, and community and government relations. As the president of Virginia Polytechnic Institute and State University, a state-assisted, public university,Dr. Steger is the chief executive officer of a complex organization with multiple constituencies and an annual budget exceeding $1 billion.He has skillfully guided the university through several rounds of budget cuts in funding from the state while at the same time building the research capacity of the university and increasing annual research expenditures by 300 percent during his tenure as president.He also serves on the board of directors and the executive and finance committees of the Virginia Tech Foundation, Inc., which has more than $1 billion in assets. Mr. Thompson brings marketing and business leadership skills, derived from founding and managing Thompson Tire Company, Inc. He led this company from one store in 1968 to eight profit centers serving western Virginia. Hisinsight from successfully operating stores acrossseveral communities is relevant to gaugingand impacting theperformanceofentities that likewise operate branchesin many communities. Mr. Thompson and his wife recently founded a public service coalition whose mission is to create a culture of good dental and oral health in the New RiverValley of Virginia. Mr. Wampler, CPA, CVA, serves as managing partner of a regional public accounting firm. He is responsible for the executive management, strategic planning, and marketing of the firm. He provides financial and tax consulting services to closely-held, middle-market companies. Mr. Wampler also has extensive experience in business valuation and litigation support activities. Recently, he was instrumental in the formation of a consulting firm specializing in forensic accounting and financial fraud investigations. Shareholder Nominees While there are no formal procedures for shareholders to submit director recommendations, the Governance and Nominating Committee will consider candidates recommended by shareholders in writing. Such written submissions should include the name, address, and telephone number of the recommended candidate, along with a brief statement of the candidate’s qualifications to serve as a director. All such shareholder recommendations should be submitted to the attention of the Governance and Nominating Committee of the Board of Directors, StellarOne Corporation, 590 Peter Jefferson Parkway, Suite 250, Charlottesville, Virginia 22911 and must be received by December 14, 2012 in order to be considered by the committee for the next annual election of directors. Any candidates recommended by a shareholder will be reviewed and considered in the same manner as all other director candidates considered by the Governance and Nominating Committee based on the qualifications described above. The committee is under no obligation to formally respond to recommendations although, as a matter of practice, every effort is made to do so. The Governance and Nominating Committee received no shareholder nominations of directors for the 2011 Annual Meeting of Shareholders. In addition, in accordance with the StellarOne Corporation’s bylaws, any shareholder entitled to vote in the election of directors generally may nominate one or more persons for election as director(s) at an annual meeting if the shareholder gives written notice of his or her intent to make such nomination either by personal delivery or mail to the Secretary of StellarOne Corporation no less than 120 days prior to the first anniversary of the initial notice given to shareholders of record for the previous annual meeting. If the annual meeting is changed by more than 30 days from the date contemplated at the time of the previous year’s proxy statement, such notice shall be required to be given not lessthan 90 days nor more than 120 days prior to the date set for such meeting of shareholders. Each notice of a shareholder’s intention to make a nomination must set forth (a) the name and address of the shareholder who intends tomake the nomination, and the name and address of the person to be nominated; (b) a representation that the shareholder is the owner of StellarOne Corporation stock entitled to vote at the meeting and intends to appear in person or by proxy at the meeting to nominate the person(s) specified in the notice; (c) a description of all arrangements or understandings between the shareholder and each nominee for director and any other person(s) pursuant to the nomination; (d) such other information regarding the nominee proposed by the shareholder as would be required to be included in a proxy statement filed pursuant to the proxy rules of the SEC; and (e) the written consent of each nominee to serve as a director if so elected. These requirements are more fully described in Article III, Section 16 of StellarOne Corporation’s bylaws, a copy of which will be provided, without charge, to any shareholder upon written request to the Secretary. The presiding officer at the meeting may refuse to acknowledge the nomination of any person not made in compliance with the foregoing requirements. 6 Table of Contents Personnel and Compensation Committee The Personnel and Compensation Committee operates according to a written charter that was adopted by the Board and isreviewed annually. A copy of the Personnel and Compensation Committee charter is available on our website at http://www.StellarOne.com under “Investor Relations,” “Governance Documents.” The committee is comprised of members who satisfy the independence requirements of the NASDAQ Stock Market applicable to compensation committees. The committee (1) reviews compensation plans, policies,and programs for StellarOne and the Subsidiary Bank, (2)evaluates and makes recommendations to the Board regarding compensation of the Chief Executive Officer and other executive officers, and (3) evaluates and makes recommendations regarding the compensation of StellarOne and Subsidiary Bank directors, including their compensation for service on board committees. The committee also assists in preparing the annual Personnel and Compensation Committee report required by the SEC’s proxy rules, which accompanies this proxy statement. Personnel and Compensation Committee Interlocks and Insider Participation No member of the Board’s Personnel and Compensation Committee serves or has served as an officer or employee of StellarOne or the Subsidiary Bank. No member of the Board’s Personnel and Compensation Committee has participated in StellarOne’s employee benefit plans or was at any time within one year prior to his appointment eligible to participate in such plans. 2010 Board Committees Name of Director Audit and Compliance Credit and Enterprise Risk Executive Goverance and Nominating Personnel and Compensation Lee S. Baker X O. R. Barham, Jr. X H. C. Stuart Cochran X Glen C. Combs X X Beverley E. Dalton X X* X Gregory L. Fisher X* X Christopher M. Hallberg X F. Courtney Hoge X Jan S. Hoover X X Steven D. Irvin X X P. William Moore, Jr. X X Alan W. Myers X X H. Wayne Parrish X X X* Raymond D. Smoot, Jr. X* Charles W. Steger X Joe J. Thompson X* X Keith L. Wampler X Number of Meetings - Fiscal 2010 4 6 0 5 11 X Committee member; * Committee chair 7 Table of Contents Executive Sessions The Board expects to hold executive sessions of independent directors at each Board meeting but, in any event, holds them at Board meetings at least two times per year. At least one executive session is held for the purpose of evaluating the President and Chief Executive Officer. Any independent director can request that an executive session be scheduled. Director Attendance at Meetings It is the belief of the Board that directors should attend all scheduled Board and committee meetings (in person or by means of an electronic conference arrangement), as well as the annual meetings of shareholders. It is Board policy that directors must attend at least 75% of scheduled Board and committee meetings to be candidates for re-nomination, although the Governance and Nominating Committee may make exceptions tothis requirement for extenuating circumstances. In 2010, the Board held 12 meetings. The numbers of committee meetings in 2010 are reflected in the table of 2010 Board Committees. Each director attended at least 75% of the meetings of the Board and the meetings of the committees on which he or she served in 2010. Director Compensation Non-employee directors of StellarOne generally receive an annual cash retainer of $18,000. However, Dr. Smoot receives an annual cash retainer of $30,000 as Board Chair. Non-employee directors also receive an annual restricted stock award in the amount of $12,000 and are eligible to receive stock options under StellarOne’s Stock Incentive Plan. No stock options were awarded to non-employee directors in 2010. Board committee chairs receive $1,000 for in-person attendance at committee meetings and $600 for attendance by means of an electronic conference arrangement. The committee member attendance fee is $500 for in-person attendance and $300 for attendance by means of an electronic conference arrangement. StellarOne has a nonqualified Directors Deferred Compensation Plan. This plan allows for the deferral of pre-tax income associated with the payment of cash director fees. Directors may elect to defer all or a portion of their annual director fees under this plan. If so elected, monthly board fees are contributed directly to a trust with various investment options, and are held until such time as the director is entitled to receive a distribution. The following table provides compensation information for the year ended December 31, 2010 for each non-employee director. Director Compensation for 2010 Fees Earned or Paid in Cash Stock Awards (2) Change in Pension Value and Nonqualified Deferred Compensation Earnings (3) All Other Compensation (4) Total Name (1) Lee S. Baker - H. C. Stuart Cochran - Glen C. Combs - Beverley E. Dalton - Gregory L. Fisher - Christopher M. Hallberg - F. Courtney Hoge - Jan S. Hoover - Steven D. Irvin - P. William Moore, Jr. - Alan W. Myers - Harold K. Neal (5) - - H. Wayne Parrish Raymond D. Smoot, Jr. - Charles W. Steger - Joe J. Thompson - Keith L. Wampler - Jon Wyatt (5) - - Compensation for O. R. Barham, Jr., the Chief Executive Officer, is included in the Summary Compensation Table on page 19. The directors of StellarOne were awarded shares of restricted stock that vest in April 2011. The value reported reflects the aggregate grant date fair value of these shares calculated in accordance with FASB ASC Topic 718. Changes in values under the nonqualified Directors Deferred Compensation Plan previously described. All other compensation includes cash dividends paid prior to vesting on shares of restricted stock awarded. All other compensation for HaroldK. Neal and for Jon T. Wyatt also includes the value of a retirement gift. Includes compensation for service as a StellarOne director through April 2010, prior to departure from the Board. 8 Table of Contents Communication with the Board Individuals may communicate with the Board of Directors by submitting an email to the Director of Internal Audit, who reports directly to the Audit and Compliance Committee of the Board, at THarrison@StellarOne.com. The Director of Internal Audit, at her discretion, will forward communications to the Board (or director thereof), a specific committee or to management. The Director of Internal Audit maintains a log of communications that is reviewed by the Audit and Compliance Committee of the Board as needed. Stock Ownership of Certain Beneficial Owners Based on filings made under Section 13(d) and Section 13(g) of the Securities Exchange Act of 1934, as of December 31, 2010, the only persons known by us to be beneficial owners of more than 5% of StellarOne Corporation common stock were as follows: Name and Address of Beneficial Owner Shares of StellarOne Common Stock Percent of Class Blackrock, Inc. 1,370,326 (1) 5.97% 40 East 52nd Street New York, New York10022 Heartland Advisors, Inc. 1,198,735 (2) 5.22% 789 North Water Street Milwaukee, Wisconsin53202 This information is based on a Schedule 13G/A filed with the Securities and Exchange Commission on February 8, 2011 by Blackrock Inc. and subsidiaries, which reported sole voting and dispositive power. This information is based on a Schedule 13G/A filed with the Securities and Exchange Commission on February 8, 2011, by Heartland Advisors, Inc., which reported shared voting and dispositive power with William J. Nasgovitz, president and control person of Heartland Advisors, Inc. The Heartland Value Plus Fund owns 1,167,785 shares or 5.1% of the StellarOne common stock held by Heartland Advisors, Inc. The remaining StellarOne shares are owned by various other accounts managed by Heartland Advisors, Inc., on a discretionary basis. Stock Ownership of Directors and Executive Officers The following table sets forth certain information as of March 25, 2011 about the shares of common stock beneficially owned by each director and director nominee, by all directors and executive officers as a group, and by the following executive officers of StellarOne Corporation and the Subsidiary Bank: O. R. Barham, Jr., Litz H. Van Dyke, and Jeffrey W. Farrar (Named Executive Officers). The Board adopted a Stock Ownership Policy that requires all current directors, including the President and Chief Executive Officer, to acquire (within three years of the policy effective date) and retain a minimum of 5,000 shares of StellarOne common stock. The policy requires all other current Named Executive Officers to acquire and retain a minimum of 2,500 shares of StellarOne common stock. Directors elected in future will have three years from May 1 of the year of their appointment, and Named Executive Officers hired in future will have three years beginning January 1 of the year following their hiring, to accumulate the minimum number of shares. A copy of the Stock Ownership Policy is available on our website at http://www.StellarOne.com under “Investor Relations,” “Governance Documents.” 9 Table of Contents Number of Shares Owned (excluding options and restricted stock) (1)(2) Shares of Restricted Stock Number of Shares That May Be Acquired Within 60 Days by Exercising Options (3) Total Percentage of Common Stock Outstanding (*less than 1%) Lee S. Baker - * O. R. Barham, Jr. * H. C. Stuart Cochran - * Glen C. Combs * Beverley E. Dalton * Jeffrey W. Farrar * Gregory L. Fisher - * Christopher M. Hallberg - * F. Courtney Hoge * Jan S. Hoover - * Steven D. Irvin * P. William Moore, Jr. (9) (10) - * Alan W. Myers - * H. Wayne Parrish - * Raymond D. Smoot, Jr. * Charles W. Steger * Joe J. Thompson * Litz H. Van Dyke * Keith L. Wampler - * All directors and executive officers as a group (19 persons) % Under SEC rules, an individual is considered to “beneficially own” any share of common stock for which he or she, directly or indirectly through any contract, arrangement, understanding, relationship or otherwise, has or shares voting power (which includes the power to vote or to direct the voting of such security) and/or investment power (which includes the power to dispose of or to direct the disposition of such security). Only whole shares are included in the table. Fractional shares that may arise from dividend reinvestment plan participation are not shown. Includes stock options exercisable on the record date and within 60 days thereafter. Includes 25,788 shares registered in the name of Staunton Tractor, Inc., which is owned by Mr. Baker. Includes 16,500 shares registered in Mr. Cochran’s spouse’s name, as to which Mr. Cochran disclaims beneficial ownership. Includes 10,039 shares held by Mr. Combs’ spouse in an individual retirement account (IRA). Includes 620 shares registered in Mr. Hallberg’s spouse’s name. Includes 1,157 shares held by Mr. Irvin’s spouse in an IRA and 416 shares held for the benefit of Mr. Irvin’s son in accordance with the Virginia Uniform Transfer to Minors Act. Includes 1,200 shares registered in Mr. Moore’s spouse’s name, as to which shares Mr. Moore disclaims beneficial ownership, and 5,250 shares registered in the name of Moore Brothers Company Incorporated, of which Mr. Moore is President. Mr. Moore is a trustee of P. W. Moore Trust U/A, which owns 2% of the voting common stock and 100% of the nonvoting common stock of Mocomp, Inc. (Mocomp), which, in turn, owns 61,035 shares of StellarOne’s common stock. Mr.Moore also is one of five directors of Mocomp. Mr. Moore refrains from voting as a Mocomp director on any matter relating to StellarOne. Mr. Moore disclaims beneficial ownership of the shares of StellarOne common stock held directly by Mocomp and indirectly by P. W. Moore Trust U/A, and none of those shares are reflected in this table. Includes 3,015 shares held by Mr. Thompson’s spouse in an IRA. 10 Table of Contents Section 16(a) Beneficial Ownership Reporting Compliance Pursuant to Section 16(a) of the Securities Exchange Act of 1934, as amended, directors and executive officers are required to file reports with the SEC indicating their holdings of and transactions in StellarOne’s equity securities. Based solely on a review of the copies of such reports and written representations that no other reports were required, the company believes that its directors and executive officers complied with all filing requirements under Section 16(a) during itsfiscal year ended December 31, 2010. Securities Trading Policy StellarOne’s policy against insider trading (Policy Statement) applies to all employees as it relates to the use of material inside information to trade in StellarOne stock. The Policy Statement covers all persons required to file Section 16 reports with respect to their transactions in StellarOne stock, as well as all senior officers and Subsidiary Bank directors (Covered Persons). Covered Persons are also responsible for ensuring that their spouses and other family members residing in their households also adhere to the requirements of the Policy Statement. Under the terms of the Policy Statement, Covered Persons who are aware of any material non-public information regarding StellarOne or any other company shall not trade directly or indirectly in those securities or disclose information to other persons likely to trade in those securities. Covered Persons must also refrain from recommending the purchase or sale of StellarOne securities while in possession of material non-public information, and from knowingly assisting anyone who is engaged in any ofthe activities prohibited by the Policy Statement. Non-Director Executive Officers Name Age Principal Occupation During Past Five Years Jeffrey W. Farrar 50 Executive Vice President and Chief Financial Officer; formerly Executive Vice President and Chief Financial Officer of Virginia Financial Group, Inc. Litz H. Van Dyke 47 Executive Vice President and Chief Operating Officer; formerly Executive Vice President and Chief Operating Officer of Virginia Financial Group, Inc. Gregory W. Feldmann (1) 54 President and Chief Executive Officer of StellarOne Bank (Subsidiary Bank President and CEO); formerly President and Chief Executive Officer of First National Bank. Mr. Feldmann resigned as Subsidiary Bank President and CEO effective February 1, 2011, at which time Mr. Barham, President and Chief Executive Officer of StellarOne Corporation, was assigned the additional duties of Subsidiary Bank President and CEO. Compensation Discussion and Analysis Executive Summary The Personnel and Compensation Committee (the Committee) provides the Named Executive Officers with a competitive compensation opportunity that supports our pay for performance culture and motivates the executives to achieve StellarOne’s business strategies and maximize shareholder value. StellarOne’s 2010 performance showed improvement on most measures compared to 2009. The Committee took this into consideration in its deliberations and determined the following: · To increase the base salary of the Chief Financial Officer in 2011; · To grant long-term incentive awards in the form of time vested and performance vested shares of restricted stock to the Named Executive Officers at an overall increased level from 2010; and · Not to provide short-term cash incentives to the Named Executive Officers for 2011. As StellarOne repays funds from the Capital Purchase Program, the Committee may resume certain compensation practices such as the reinstatement of Named Executive Officers in a short-term incentive program. The Committee will consider these and other compensation actions in terms of their alignment with the company’s compensation philosophy, shareholder interests, and the competitive market. Overview The Compensation Discussion and Analysis section describes StellarOne’s philosophy, objectives, processes, and reasons for decisions regarding executive compensation in 2010 and going forward into 2011. For the purpose of this discussion, the information provided is for the Named Executive Officers:President and Chief Executive Officer, Chief Operating Officer, Chief Financial Officer, and the Subsidiary Bank President and CEO. As of March 1, 2010, William P. Heath, Jr., the employee Chairman of the Board retired, and as of February 1, 2011, Gregory W. Feldmann resigned from the position of Subsidiary Bank President and CEO. The Board of Directors subsequently assigned the duties of President and Chief Executive Officer of the Subsidiary Bank to O. R. Barham, Jr., the current President and Chief Executive Officer of the company. 11 Table of Contents American Recovery and Reinvestment Act of 2009 (ARRA) On December 19, 2008, StellarOne entered into a letter agreement with the U.S. Department of the Treasury (Treasury) pursuant to which it issued 30,000 shares of its Series A preferred stock in connection with the Capital Purchase Program (CPP) under Treasury’s Troubled Asset Relief Program (TARP). In accordance with the terms of the letter agreement, StellarOne and the Named Executive Officers amended certain employment agreements and benefit plans and arrangements to the extent necessary to be in compliance with the executive compensation and corporate governance requirements of Section111(b) of the Emergency Economic Stabilization Act of 2008 (EESA) as implemented by any guidance or regulation under Section111(b) of EESA that was issued and in effect as of the closing date of the transaction. Section 7001 of ARRA amends section 111 of EESA to provide that TARP participants are subject to the “standards established by the Secretary” and directs the Secretary to “require each TARP recipient to meet appropriate standards for executive compensation and corporate governance.” Under the regulations issued pursuant to EESA found in Title 31 Code of Federal Regulations Part 30, Sections 30.4 and 30.7, the Personnel and Compensation Committee reviewed the compensation plans described below with respect to the following senior executive officers: President and Chief Executive Officer, Chief Operating Officer, Chief Financial Officer, and Subsidiary Bank President and CEO. These plans essentially consist of the payment of salary with a long-term incentive compensation feature. There is no bonus or other compensation arrangement for a short-term performance factor which, in the review taken by the Committee, would encourage the senior executive officers to take unnecessary and excessive risks to threaten the value of StellarOne. In the estimation of the Committee, and as further described in detail below, the long-term incentive awards are tied to long-termgoals and there is no component to the plans which would encourage the executives to take an unnecessary risk. Commensurately, in conjunction with a review with StellarOne’s Senior Risk Officer, Internal Auditor, and Chief Credit Risk Officer, the Committee reviewed employee compensation plans generally. Most employees of StellarOne are compensated by the payment of salary and, historically, certain employees would be awarded a performance bonus if, in the estimation of their managers, their performance merited such an award. The senior management of the mortgage division of StellarOne participated in an incentive plan in 2010. In addition, employees in the mortgage division are paid a salary and receive an incentive compensation feature based on production. All mortgage-related compensation plans provide for a “clawback” feature that requires the payment back to StellarOne of any incentive compensation if there is a required buyback of the mortgage or the manifestation of any risk-related issues in the generation of the mortgage. Further, there is no element in any senior executive officer plan or any employee plan that would encourage the executives or employees to manipulate reported earnings in order to enhance compensation. General Philosophy StellarOne’s philosophy on compensation is to pay for performance that supports the company’s business strategies and that is in the best interest of the shareholders. StellarOne balances the need to recruit and retain employees who can meet and exceed business goals with the need to motivate and reward short-term and long-term performance. This may be accomplished, depending on employee level, by short-term at-risk cash incentive pay tied to annual financial performance or other measures, and long-term equity pay programs that are aligned with overall company strategy and long-term stock appreciation. StellarOne also targets base salary and benefit programs at competitive market compensation levels that enable the company to attract and retain employees and executive management. Targets for salary, bonus, and equity are reviewed and set as appropriate for each Named Executive Officer by the Personnel and Compensation Committee. Components of the total compensation program may be modified while the company is subject to regulations under EESA. Therefore, the short-term cash incentive component is currently suspended to reflect the bonus restriction under ARRA. Compensation Decision Process The process by which the Personnel and Compensation Committee makes specific decisions relating to executive compensation includes consideration of the above philosophy, the performance of the company compared to peers and industry standards, success in attaining annual and long-term goals and objectives, management of compensation expense, executive officer potential, and individual performance, experience, and contributions. StellarOne and the Committee also consider federal laws such as ARRA referenced above, and the accounting and tax (individual and corporate) consequences of the compensation plans prior to making any changes to the plans. In 2010, the Committee considered the impact of the ASC Topic 718, Compensation – Stock Compensation on its use of equity-based awards. 12 Table of Contents Roles of the Personnel and Compensation Committee and Management The Personnel and Compensation Committee approved the compensation of all executive officers, including the Named Executive Officers, for 2010. The Committee reviews the performance and compensation of the Chief Executive Officer and requests the Chief Executive Officer review and report to the Committee on the performance and compensation of the other Named Executive Officers, within the compensation guidelines provided by the Committee. Because StellarOne currently is a CPP participant, EESA, as amended by ARRA, requires the Committee to oversee a process that ensures that incentive plans do not encourage “unnecessary and excessive risk-taking.” This process includes designating a Senior Risk Officer (SRO) to review the company’s compensation plans, and a meeting with the SRO at least semiannually to discuss and evaluate employee compensation plans in light of an assessment of risk posed to StellarOne for such plans. With respect to equity compensation awarded to those other than the Named Executive Officers, the Personnel and Compensation Committee grants restricted stock and stock options after considering the recommendations made by the Chief Executive Officer. For employment and change-in-control agreements, the Committee has authorized the Chief Executive Officer to execute such agreements within the defined parameters that the Committee approved based on the individual position with StellarOne. With respect to incentive plans for those employees other than the Named Executive Officers, the Committee has delegated the development of those plans to the Chief Executive Officer; however the Committee reviews information regarding the plans. For StellarOne’s qualified retirement plans available to employees, the Committee reviews recommendations from management in collaboration with outside advisors. The Committee recommends actions to the Board on changes in these qualified plans. These plans include the 401(k) defined contribution plan, the defined benefit pension plan, and the employee stock ownership plan. The Chief Executive Officer is responsible for the development of StellarOne’s strategic plan and annual business plan, which are reviewed and approved in final form by the Board of Directors. The Chief Executive Officer conducts a self-assessment, which is reviewed annually in conjunction with a Board review of the Chief Executive Officer’s performance by the Committee and the Board. Compensation actions related to the Chief Executive Officer are decided through deliberation and approval by the Committee.The Chief Executive Officer also provides performance assessments of the Named Executive Officers to the Committee, and makes compensation recommendations for the Committee’s consideration within guidelines established by the Committee. The Committee, with the assistance of the Chief Human Capital Officer and an external compensation consultant, develops proposals related to potential changes in executive compensation programs and approves any changes on behalf of the Board of Directors. The Committee generally reviews the proposals with management for input. The Chief Executive Officer and the Chief Human Capital Officer also present general employee information related to compensation and benefits programs and succession planning to the Committee. Generally, compensation plans that do not include the Named Executive Officers as participants are not presented for approval, and are only presented for informational purposes. The Chief Executive Officer, the Chief Human Capital Officer, and the external compensation consultant provide the Committee with data on StellarOne’s operations necessary to evaluate and implement compensation proposals and programs. Role of the Compensation Consultant On an annual basis, the Committee retains an independent executive compensation consultant to advise the Committee on matters relating to compensation benchmarking, staying current with regulatory and legal issues related to executive compensation, and designing appropriate compensation programs. The Committee has direct access to the consultant and control over its engagement. The firm of Pearl Meyer & Partners (PM&P) was initially engaged in 2008 to conduct a review of competitive compensation for the Named Executive Officers and for the Board of Directors. PM&P has continued to advise the Committee on the competitiveness of the current Named Executive Officers’ compensation program packages and its obligations both under TARP and under the Named Executive Officers’ contracts.PM&P is engaged by the Committee and does not provide other services to StellarOne. Role of the Senior Risk Officer The Senior Risk Officer is designated by the Personnel and Compensation Committee, after input from management. The SRO’s primary responsibility is to evaluate all employee compensation plans, programs, policies, and agreements for components that may cause unnecessary and excessive risk-taking. The SRO meets with the Committee semi-annually to discuss his findings. The Corporate Legal Officer is the SRO for 2010. In evaluating compensation plans and arrangements for components that may cause excessive risk-taking, the SRO first receives information on the above from the external compensation consultant and the Chief Human Capital Officer. The SRO then reviews the information and collaborates with the Chief Credit Risk Officer and the Director of Regulatory Risk Management to answer questions related to performance measures with significant focus or weight in the total compensation program or policies that encourage or fail to mitigate excessive risk-taking. Once the findings are complete, they are summarized and discussed with the Committee. 13 Table of Contents Compensation Structure and Elements StellarOne’s executive compensation program normally consists of four main elements of compensation: base salary, short-term incentive compensation, long-term incentive compensation, and executive benefits and perquisites. The Committee believes that a certain level of discretion is appropriate in determining the amount of compensation to be paid, the mix of compensation components, and the relationship between compensation levels provided to the Chief Executive Officer and other Named Executive Officers.While the Named Executive Officers are provided with long-term incentive opportunities as a percentage of their overall compensation, the Committee does not have a formal policy regarding the allocation between cash and non-cash compensation or the allocation of short-term and long-term equity incentive compensation. The Committee also does not have a policy regarding any relative percentage of compensation paid to the other Named Executive Officers as compared to that paid to the Chief Executive Officer. In making pay determinations, the Committee considers the level and mix of compensation paid to the Named Executive Officers relative to the median of the peer group and survey data, and takes into account the executive’s experience, responsibilities, and performance. The table below shows the elements of compensation paid to each Named Executive Officer in 2010, as a percentage of total direct compensation (the total of base salary and short-term and long-term incentives). Historically, the Named Executive Officers would have a portion of their compensation tied to annual goals; however, this short-term element of compensation was suspended due to bonus restrictions under ARRA. Short-Term Long-Term Base Incentive Incentive Salary Target Target Chief Executive Officer 76 % N/A 24 % Chief Operating Officer, Chief Financial Officer and Subsidiary Bank President and CEO 83 % N/A 17 % In June 2010, the Personnel and Compensation Committee engaged executive compensation consultant PM&P to perform an updated comparative peer analysis of executive officer and board compensation.PM&P had last performed a peer analysis in June 2008.This analysis covered, in detail, information on the positions of Chief Executive Officer, Chief Operating Officer, Chief Financial Officer, and the Subsidiary President and CEO. The report included recommendations to the Committee regarding the executive compensation planning process and a comparative peer analysis for each Named Executive Officer’s base salary and short-term and long-term incentive compensation. The table below displays how the companies in the peer analysis structured their compensation elementsas a percentage of total compensation. Typical Typical Typical Base Short-Term Long-Term Salary Cash Target Equity Target Chief Executive Officer 53
